DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 5/10/21.
Claims 1-3, 5-22 are pending.  Claims 6-15 have been withdrawn.  Claim 1-3, 5, 16-22 have been examined on the merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/21 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 1-3, 5, 16, 19, 20, 22 over Takagawa et al. JP 03-027238 Abstract as provided by Applicant have been withdrawn due to the amendments to the claims.
The 103 rejection of claim 17 over Takagawa et al. JP 03-027238 Abstract as provided by Applicant as applied to claim 1 above and in further view of Maloney (US 3,505,076) has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
The Applicants use the term “natural barrier”.  It is not clear what Applicants mean by “natural” especially in light of the fact that the term “barrier” has been sufficiently used.  Appropriate correction is required
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Glabe US (3134677) in view of Artisan.net 2002.
Regarding Claims 1-3, 16, 18-22, 24:  Glabe discloses infused grains namely sesame seeds [col. 1, lines 37-50].  Glabe disclose that the sesame seeds can be infused with salt, organic acids, or sugar at .001% to 8% [col. 2, lines 21-59; col.3, lines 41-60].  Glabe discloses that the infused whole sesame seeds can be included at 1 to 30% of flour and are directly used in dough [col.4, lines 53-60].  By virtue of the sesame seeds being mixed with the dough it would have been obvious that the sesame seeds would have been individually distinguishable from the dough.  Glabe discloses about .001 to 8% of the functional ingredient is in the functionalized grain [col. 3, lines 40-50].
Artisan discloses dough having about 50% flour and about 1% salt [pg. 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the amount of infused sesame in Glabe would have been with the recited range where a dough has flour at 50% as in Artisan and the infused sesame at (30% in flour) would have been present around 15% in the total dough.
Glabe discloses that the sesame is treated with the recited components and does not disclose the dough containing additional amounts of the components or Artisan discloses about 1% salt.  
Regarding the amount of functional ingredient in the functional grain, although Glabe does not disclose at least 10%, it does not disclose about 8% which is substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985),
Regarding the protective barrier, since Glabe discloses a seed impregnated with a salt solution as instantly claimed [col. 3, lines 40-60, 70-75], it would have been expected to have the same properties such as “wherein the functionalized grains provide a barrier to protect the impregnated functional ingredients from interacting with the surrounding dough or batter”.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, regarding claims 18 and 22, it would have been obvious that less salt would have been added to a product when functionalized sesame seeds impregnated with salt were used.  Including less salt where it is already included within sesame seed would have been obvious.  Including more salt would cause over salting of a product.  Further, for example, in baking if salted butter is used it is known that less or no salt is required in order to achieve the required leavening and taste of the finished product.
Regarding Claim 24, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of salt in the seed or grain in order to add salt and grain In re Boesch, 617 F.2d 272.
Regarding Claim 5:  Glabe discloses as discussed above in claim 1.  
Glabe discloses including the treated rice in a combination with untreated wheat flour and therefore discloses a mixture of functionalized and non-functionalized grains.
Regarding Claim 23:  Glabe discloses as discussed above in claim 18.  Regarding the protective barrier, since Glabe discloses a seed impregnated with a salt solution as instantly claimed [col. 3, lines 40-60, 70-75], it would have been expected to have the same properties such as “wherein the functionalized grains provide a natural barrier to protect the impregnated functional ingredients from interacting with the surrounding dough or batter”.  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glabe (US 3134677) and Artisan.net 2002 as applied to claim 1 above and in further view of Maloney (US 3,505,076).
Regarding Claim 17:  Glabe discloses as discussed above in claim 1.  Glabe does not disclose adding a coloring agent.
Maloney discloses adding a coloring agent to grains while impregnating with a starch fat slurry [col. 1, lines 59-70].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Glabe to include grains that are impregnated with coloring agents as in Maloney in order for the grains to further stand out in the bread. 
Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive. 
A new set of arguments was not found in the RCE.  The Examiner maintains the previous arguments as set forth below.
Glabe still renders the claims obvious. Applicant amended the claims to recite the range of functional ingredient being at least 10% by weight of the grain. The examiner maintained that in light of the amendments to claim 1, that the rejection would be maintained because Glabe taught "about 8%" which is still a modifiable parameter. Further the Applicants have not shown that the new range is critical.
Regarding the arguments concerning the partial hydrolysis of the seeds in Glabe, the Examiner noted that the partial hydrolysis of the seeds occurred due to the heat applied during the impregnation step and that the seeds of the instant invention were also exposed to this temperature as disclosed in the instant specification.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis et al. (US 6,423, 355) discloses grains that are imbibed with salt or sugar or other solution and that the grain is whole [abstract].  Lewis also discloses using the grains in bakery products [abstract].  Lewis 1 to about 6% salt and or up to 20% sugar [col. 5 , lines 1-16].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia C Turner/            Primary Examiner, Art Unit 1793